Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 6 February 2019 with acknowledgement of two provisional applications with an earliest priority date of 
6 February 2018.
2.	Claims 1-23 are currently pending.  Claims 1, 5, and 20, are independent claims. 
Specification
3.	The disclosure is objected to because of the following informalities: The specification and the drawings use the abbreviation IOT.  It is not clear what the abbreviation stands for, usually in this art the term IOT stands for Internet of Things.  If appropriate the first use of IOT should be replaced with “Internet of Things (IOT)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim1-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of he use of the term “optical identifier”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Examiner notes the cover and Figure 1A of the Applicant’s Publication shows an image of the optical identifier however the term optical identifier is not used in the claims.  It is recommended the term be placed in the independent claims to enable one of ordinary skill in the art to practice the invention.  Below is a recommended amendment to claim 1 to overcome the 112 rejections.
(Examiner’s Amendment Recommendation to Overcome 112 rejections) 
	A system for securing a resource content, comprising a processor and a non-volatile memory containing instructions that, when executed by the processor provide: a combination code generator (GCC) configured to perform the steps of: receiving from an optical identifier a first input sequence and a first panel context;  generating a first computed combination code;  receiving from an optical identifier a second input sequence and a second panel context;  and generating a second computed combination code;  a set panels module (SC) configured to perform the steps of: receiving the first computed combination code and the first panel context;  and re-ordering the panels of the first panel context to set the second panel context;  and a hash key generator (HKG), configured to perform the steps of: receiving the second panel context and the second combination code;  and converting the second combination code and the second panel context into a first hash key”

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ramos Carneiro	U.S. Patent No. 9,779,227 is directed to a system for controlling access to secured resources using a security token having a hologram embossed thereon.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

______________________________/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        9 March 2021